1

2

3

4

5

6

7

8                                   UNITED STATES DISTRICT COURT
9                                  EASTERN DISTRICT OF CALIFORNIA
10

11    PHARMACEUTICAL RESEARCH AND                            No. 2:17-cv-02573-MCE-KJN
      MANUFACTURERS OF AMERICA,
12
                           Plaintiff,
13                                                           ORDER
              v.
14
      ROBERT P. DAVID, in his official
15    capacity as Director of the California
      Office of Statewide Health Planning
16    and Development,
17                         Defendant.
18

19           On November 22, 2019, this Court issued a Supplemental Pretrial Scheduling

20   Order, which requires that non-expert discovery be completed within one year of the

21   order, and that dispositive motions be filed within 180 days after the close of discovery.

22   ECF No. 58. The Court has reviewed Plaintiff’s subsequent objections and California’s

23   response thereto. Those objections are hereby SUSTAINED. Plaintiff shall file its

24   motion for summary judgment within 30 days of the order. California shall file its

25   response within 45 days after Plaintiff’s motion is filed.1 Plaintiff may file a reply within

26   ///

27           1
               In their Joint Status Report, California requests 45 days to respond to Plaintiff’s motion should
     the Court enter Plaintiff’s proposed scheduling order. ECF No. 57, at 16. The Court grants California’s
28   request.
                                                            1
1    15 days after California’s response is filed, and California may file a reply within 15 days
2    of Plaintiff’s reply.
3            IT IS SO ORDERED.
4    Dated: January 10, 2020
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                   2
